                                               Case 19-10294                  Doc 2     Filed 03/19/19     Page 1 of 10

                                                                        UNITED STATES BANKRUPTCY COURT
                                                                       MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Wallace                                                          White, Jr.                   Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                 and list below the sections of the
                                                                                                                    plan that have changed.
 Debtor 2:               Philomenia                             McCrimmon                 White
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-2011

 SSN# Debtor 2: XXX-XX-                     xxx-xx-9224


                                                                               CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a             Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will           Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                       Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                      Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                               Case 19-10294              Doc 2     Filed 03/19/19      Page 2 of 10

        $1,000.00 per Month for 60 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                 0.00       from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $              from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

              The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.


 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.
        b.        Maintenance of Payments and Cure of Default.

              Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
              arrearage amounts through the petition date. For accounts that are in default, the Trustee will commence disbursements of installment
              payments the month after confirmation. Any filed arrearage claim will be adjusted to include post-petition installment payments
              through the month of confirmation.

              Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of confirmation, will
              control over any contrary amounts listed below for the installment payment and the arrearage. Additionally, the Trustee will adjust the
              installment payment in accordance with any Notice of Mortgage Payment Change filed under Bankruptcy Rule 3002.1.

              The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Bankruptcy Rule 3002.1 if no
              objection is filed to such fee, expense, or charge.

             Creditor                                    Address of Residence            Current     Installment         Estimated         If Current,
                                                                                           Y/N        Payment            Arrearage           Indicate
                                                                                                                         Amount on         by Debtor
                                                                                                                        Petition Date     or Trustee
 Wells Fargo Home                   1118 Langston Drive Greensboro, NC 27405               N              $759.00             $4,518.00 Trustee
 Mortgage                           Guilford County

        c.        Claims to be Paid in Full by Trustee

             Creditor                Address of Residence               Estimated         Monthly                   Monthly                Contractual
                                                                          Claim           Payment                    Escrow                 Interest
                                                                                                                    Payment                   Rate

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                               Case 19-10294                  Doc 2       Filed 03/19/19           Page 3 of 10

             Creditor                Address of Residence                  Estimated                Monthly                  Monthly                   Contractual
                                                                             Claim                  Payment                   Escrow                    Interest
                                                                                                                             Payment                      Rate
 -NONE-

        d.       Request for Valuation to Treat Claims as Totally Unsecured. This will be effective only if the applicable box in Section 1.1. of this plan is
              checked.

             Creditor                  Address of Residence                  Estimated               Value of               Amount of                  Amount of
                                                                               Claim                Residence              Claims Senior                Secured
                                                                                                                           to Creditor's                 Claim
                                                                                                                               Claim
 -NONE-

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.


4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                   0.00   %.

        b.       The minimum sum of $ 0.00                       will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                               Case 19-10294         Doc 2   Filed 03/19/19        Page 4 of 10

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                               Case 19-10294         Doc 2     Filed 03/19/19          Page 5 of 10


             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

        /s/Wallace White, Jr.                                                      /s/Philomenia McCrimmon White
        Wallace White, Jr.                                                         Philomenia McCrimmon White
        Signature of Debtor 1                                                      Signature of Debtor 2

        Executed on           March 19, 2019                                       Executed on     March 19, 2019
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/Phillip E. Bolton                                                             Date:   March 11, 2019
 Phillip E. Bolton 12326NC
 Signature of Attorney for Debtor(s)

 Address:              622-C Guilford College Road
                       Greensboro, NC 27409
 Telephone:            336-294-7777
 State Bar No:         12326NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                               Case 19-10294             Doc 2        Filed 03/19/19      Page 6 of 10

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Wallace White, Jr.                                                        )        Case No.
        Philomenia McCrimmon White                                                )
        1118 Langston Drive                                                       )
                         (address)                                                )
        Greensboro NC 27405-0000                                                  )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-2011                                                          )
 SS# XXX-XX- xxx-xx-9224                                                          )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402
Anita Jo Kinlaw Troxler
Chapter 13 Trustee
Greensboro Division
Post Office Box 1720
Greensboro, NC 27402-1720

 Affirm, Inc.
 633 Folsom Street, Floor 7
 San Francisco, CA 94107
 Affirm, Inc.
 633 Folsom Street, Floor 7
 San Francisco, CA 94107
 AFNI, Inc.
 P.O. Box 3517
 Bloomington, IL 61702
 Allied Interstate
 P.O. Box 1954
 Southgate, MI 48195
 AT&T Universal Card
 P.O. Box 183037
 Columbus, OH 43218
 Aurora Diagnostics
 c/o Stern Recovery Services, Inc.
 P.O. Box 14899
 Greensboro, NC 27415
 Aurora Diagnostics
 P.O. Box 602320
 Charlotte, NC 28260
 Bank of America
 P.O. Box 15019
 Wilmington, DE 19886
 Capital One Bank
 P.O. Box 71083
 Charlotte, NC 28272
 Convergent Outsourcing
 P.O. Box 9004
 Renton, WA 98057
 Credit Collection Services
 P.O. Box 55126
 Boston, MA 02205
 Credit Collection Services
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                               Case 19-10294         Doc 2   Filed 03/19/19   Page 7 of 10

 P.O. Box 55126
 Boston, MA 02205
 Credit First - Firestone
 P.O. Box 81410
 Cleveland, OH 44188
 Department of Education
 FedLoan Services
 P.O. Box 530210
 Atlanta, GA 30353
 Department of Education
 FedLoan Services
 P.O. Box 530210
 Atlanta, GA 30353
 Employment Security Commission
 Attn: Tax Dept.
 P.O. Box 26504
 Raleigh, NC 27611-6504
 FedLoan Servicing
 PO Box 530210
 Atlanta, GA 30353
 Firestone/Credit First
 P.O. Box 81344
 Cleveland, OH 44188
 First Point Coll Resources
 PO Box 26140
 Greensboro, NC 27402-6140
 First Point Collection Resources
 PO Box 26140
 Greensboro, NC 27402-6140
 First Point Collection Resources
 PO Box 26140
 Greensboro, NC 27402-6140
 First Point Collection Resources
 PO Box 26140
 Greensboro, NC 27402-6140
 First Point Collection Resources
 PO Box 26140
 Greensboro, NC 27402-6140
 First Point Collections
 PO Box 26140
 Greensboro, NC 27402
 First Premier Bank
 P.O. Box 5519
 Sioux Falls, SD 57117
 First Premier Bank
 P.O. Box 5519
 Sioux Falls, SD 57117
 FMA Alliance, Ltd.
 PO Box 2409
 Houston, TX 77252-2409
 GC Services
 P.O. Box 3346
 Houston, TX 77253
 GE Capital Retail Bank
 P.O. Box 960061
 Orlando, FL 32896
 GPA Collection Services
 P.O. Box 13508
 Greensboro, NC 27415
 Greensboro Municipal Credit Union
 2200 Soabar Street
 Greensboro, NC 27406
 Greensboro Radiology
 315 W. Wendover Avenue
 Greensboro, NC 27408

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                               Case 19-10294         Doc 2   Filed 03/19/19   Page 8 of 10

 Guilford Co. Tax Department
 P.O. Box 3427
 Greensboro, NC 27402
 Guilford Medical Center
 1593-100 Yanceyville Street
 Greensboro, NC 27405
 Guilford Medical Center, PA
 1593-100 Yanceyville Street
 Greensboro, NC 27405
 Healthcare Receivables Group
 P.O. Box 10168
 Knoxville, TN 37939
 I.C. Systems, Inc.
 P.O. Box 64378
 Saint Paul, MN 55164
 Internal Revenue Service
 P.O. Box 7346
 Philadelphia, PA 19101-7346
 JC Christensen & Associates
 P.O. Box 519
 Sauk Rapids, MN 56379
 JC Christensen & Associates
 P.O. Box 519
 Sauk Rapids, MN 56379
 Lane Bryant
 P.O. Box 659450
 San Antonio, TX 78265
 LCA Collections
 P.O. Box 2240
 Burlington, NC 27216
 LVNV Funding
 P.O. Box 10497
 Greenville, SC 29603
 Macy's /Citibank
 P.O. Box 9001094
 Louisville, KY 40290
 Moses Cone Behavorial Center
 700 Walter Reed Drive
 Greensboro, NC 27403
 National Enterprise Systems
 2479 Edison Boulevard, Unit A
 Twinsburg, OH 44087
 NC Dept. of Revenue
 P.O. Box 1168
 Raleigh, NC 27640
 One Main Financial
 P.O. Box 740594
 Cincinnati, OH 45274
 Paypal Credit
 P.O. Box 105658
 Atlanta, GA 30348
 Physicians For Women of Greensboro
 P.O. Box 4308
 Greensboro, NC 27404
 PMAB, LLC
 P.O. Box 12150
 Charlotte, NC 28220
 PMAB, LLC
 P.O. Box 12150
 Charlotte, NC 28220
 PNC Bank
 P.O. Box 3429
 Pittsburgh, PA 15230
 Professional Recovery Associates
 P.O. BOx 603586

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                               Case 19-10294         Doc 2   Filed 03/19/19   Page 9 of 10

 Charlotte, NC 28260
 Progressive Leasing
 256 Data Drive
 Draper, UT 84020
 QVC
 P.O. Box 530905
 Atlanta, GA 30353
 Regional Finance
 3733 Farmington Drive
 Greensboro, NC 27407
 Smith Debnam Narron Drake Saintsing
 & Myers, LLP
 P.O. Box 26268
 Raleigh, NC 27611
 State Employees Credit Union
 P.O. Drawer 25279
 Raleigh, NC 27611
 State Farm
 P.O. Box 830854
 Birmingham, AL 35283
 Stern Recovery Services
 PO Box 14899
 Greensboro, NC 27415
 Sunrise Credit Services
 P.O. Box 9168
 Farmingdale, NY 11735
 Sunrise Credit Services, Inc.
 PO Box 9100
 Farmingdale, NY 11735-9100
 Synchrony Bank
 P.O. Box 965022
 Orlando, FL 32896
 Tempoe Leasing
 1750 Elm Street, Suite 1200
 Manchester, NH 03104
 Tempoe, LLC
 1750 Elm Street, Suite 1200
 Manchester, NH 03104
 Tempoe, LLC
 1750 Elm Street, Suite 1200
 Manchester, NH 03104
 Transworld Systems, Inc.
 500 Virginia Drive, Suite 514
 Fort Washington, PA 19034
 Transworld Systems, Inc.
 500 Virginia Drive, Suite 514
 Fort Washington, PA 19034
 Transworld Systems, Inc.
 500 Virginia Drive, Suite 514
 Fort Washington, PA 19034
 Transworld Systems, Inc.
 500 Virginia Drive, Suite 514
 Fort Washington, PA 19034
 Wagner FInancial
 1577 New Bedfored Drive, Suite A
 Greensboro, NC 27410
 Wake Forest Baptist Health
 Medical Center Blvd.
 Winston Salem, NC 27157
 Wake Forest Baptist Health
 Medical Center Blvd.
 Winston Salem, NC 27157
 Wake Forest Baptist Medical Center
 P.O. Box 344
 Winston Salem, NC 27102-0344

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                             Case 19-10294           Doc 2   Filed 03/19/19    Page 10 of 10

 Wake Forest Health
 Medical Center Blvd
 Winston Salem, NC 27157
 Wake Forest Health
 Medical Center Blvd
 Winston Salem, NC 27157
 Wake Forest University Health Science
 P.O. Box 320
 Winston Salem, NC 27102
 Wells Fargo Bank
 P.O. Box 14487
 Des Moines, IA 50306
 Wells Fargo Home Mortgage
 P.O. Box 105647
 Atlanta, GA 30348
 Wesley Long Hospital
 2400 W. Friendly Avenue
 Greensboro, NC 27403
 Zales/Community Bank
 P.O. Box 152771
 Irving, TX 75015

 Date      March 19, 2019                                                          /s/Phillip E. Bolton
                                                                                   Phillip E. Bolton 12326NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
